Third District Court of Appeal
                                State of Florida

                             Opinion filed June 7, 2017.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D15-1869
                         Lower Tribunal No. 12-20337B
                             ________________

                                Frank Jackson,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Dava J. Tunis,
Judge.

      J. Rafael Rodriguez, Special Assistant Public Defender, for appellant.

     Pamela Jo Bondi, Attorney General, and Keri T. Joseph, Assistant Attorney
General, for appellee.

Before SUAREZ, C.J., and SALTER and LUCK, JJ.

      PER CURIAM.

      Frank Jackson and his co-defendant, Juan Jefferson, were charged, as

principals, with the armed carjacking and robbery of Derek King and Maria Urrea
on August 14, 2012; Jackson was also charged with possession of a firearm by a

convicted felon. Jackson was tried and convicted of the crimes alleged, and, on

appeal, claims there was insufficient evidence to demonstrate: he was armed

during the commission of the carjackings and robberies; and he was the person

who committed the crimes. We disagree and affirm the convictions and sentences

entered below.

       The evidence elicited at trial, viewed, as we must, in the light most favorable

to the State, was as follows. See Pagan v. State, 830 So. 2d 792, 803 (Fla. 2002).

On August 14, 2012, Mr. King was returning home after work at about midnight

when two men ran up to him pointing guns at him and telling him to get out of his

vehicle. They forced him to lay face-down on the ground. As one assailant held a

gun to the back of his head, the other searched Mr. King’s Jeep. A cell phone,

identification and debit card were removed from Mr. King’s pockets. The men

then left in the Jeep.

       Jackson was observed in the green Jeep coming off I-95 at Northwest 103rd

Street and 7th Avenue. A car chase ensued, which ended when the Jeep smashed

into a fence.      Jackson exited the vehicle and fled; he was subsequently

apprehended when running on the edge of I-95. There was a black semiautomatic

firearm on the right passenger seat of the abandoned Jeep.




                                          2
      That same night at about 1:00 a.m., before the chase, Maria Urrea left work

and went to her bank to deposit her tip money. She drove her Volkswagen Jetta to

the drive-thru ATM of her bank. While using the ATM, Ms. Urrea’s vehicle was

blocked by a green Jeep, from which two men exited, pointing guns at her. One of

the assailants, who Ms. Urrea later identified as Jackson, stood less than an arm’s

length away from her. Jackson demanded that Ms. Urrea withdraw the money she

had just deposited, but, because she was so nervous, Ms. Urrea was unable to do

so. The men took money Ms. Urrea had in her bag and in her pocket, which she

had not deposited. Upon hearing police sirens, the men jumped in Ms. Urrea’s car

and fled. At trial, the state admitted the ATM surveillance video of the incident.

Ms. Urrea described the guns carried by her assailants as plain black without any

silver. When shown a picture of the gun recovered from the Jeep’s passenger seat,

Ms. Urrea affirmed the guns she saw were similar.

      Taken together, there is competent, substantial evidence supporting the

jury’s verdict that Jackson was a principal in the carjacking and robberies of Mr.

King and Ms. Urrea, and he committed these crimes while possessing a firearm.

See id. (“Generally, an appellate court will not reverse a conviction which is

supported by competent, substantial evidence.”).

      Affirmed.




                                        3